FILED
                           NOT FOR PUBLICATION                                MAR 19 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: EASYSAVER REWARDS                         No. 13-55373
LITIGATION,

                                                 D.C. No. 3:09-cv-02094-AJB-
JOSUE ROMERO; DEANNA HUNT;                       WVG
KIMBERLY KENYON; GINA BAILEY;
ALISSA HERBST; GRANT JENKINS;
BRADLEY BERENTSON; JENNIFER                      ORDER AND MEMORANDUM*
LAWLER; DANIEL COX; JONATHAN
WALTER; CHRISTOPHER DICKEY,

              Plaintiffs - Appellees,

  v.

BRIAN PERRYMAN,

              Objector - Appellant,

  v.

PROVIDE COMMERCE, INC.; REGENT
GROUP, INC., a California corporation,
DBA Encore Marketing International;
ENCORE MARKETING
INTERNATIONAL, INC., a Delaware
corporation,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                            Submitted March 19, 2015**
                               Pasadena California

Before: REINHARDT and GOULD, Circuit Judges and MOTZ,*** Senior District
Judge.

      This case is resubmitted as of the date of this order.

      Objector-Appellant Brian Perryman appeals the district court’s approval of

the class settlement agreement reached by Defendant-Appellee Provide Commerce,

Inc., Defendant-Appellee Regent Group, Inc., d/b/a Encore Marketing

International, and Plaintiffs-Appellees. Perryman contends that the district court

abused its discretion in approving the settlement agreement and the attorney’s fee

award, because the $20 credit offered to the class was a coupon subject to the Class

Action Fairness Act, 28 U.S.C. § 1712. Perryman further contends that the district

court abused its discretion in approving the cy pres distribution.


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.

                                          2
      This case was originally set for argument on February 2, 2015. That

argument date was vacated, and submission was deferred pending resolution of

Frank v. Netflix, No. 12-15705+. On February 27, 2015, we decided Frank v.

Netflix (In re Online DVD-Rental Antitrust Litig.), No. 12-15705, __F.3d __, 2015
WL 846008 (9th Cir. Feb. 27, 2015). Having reviewed the parties’ submissions,

we vacate the district court’s judgment and remand for further proceedings

consistent with Frank. Because class settlement is a package deal that must “stand

or fall in its entirety,” we need not now address whether the district court abused its

discretion in approving the cy pres distribution. See Hanlon v. Chrysler Corp., 150
F.3d 1011, 1026 (9th Cir. 1998). Pursuant to General Order 4.5(e), each party

shall bear its own costs on appeal.

      VACATED AND REMANDED.




                                          3